Citation Nr: 0945236	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2004 rating determination by the above Regional 
Office (RO).  The Veteran testified at a hearing held at the 
Louisville RO in April 2009, before the undersigned Veterans 
Law Judge.  A transcript is of record.  

In a November 2008 rating decision, the RO increased the 
disability rating assigned for the Veteran's service-
connected right carpal tunnel syndrome to 50 percent, 
effective June 14, 2006.  The Veteran was then assigned a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 from June 29, 2006 to July 31, 2006 for a period of 
convalescence following surgery for her right carpal tunnel 
syndrome.  A 10 percent evaluation was assigned thereafter.  
As these increased ratings do not constitute a full grant of 
all benefits possible, and as the Veteran has not withdrawn 
her claim, this issue is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In addition, as there appears to be no 
disagreement with the 100 percent rating, this appeal 
concerns the rating that should be in effect for the period 
before and after that surgery.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
Board in June 2001.

2.  The evidence received since the June 2001 Board decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection for PTSD; 
therefore, it is material evidence.  

3.  For the period prior to June 14, 2006, the Veteran's 
right carpal tunnel syndrome is comparable to mild incomplete 
paralysis of the median nerve.

4.  For the period from June 14, 2006 to June 28, 2006, the 
Veteran's right carpal tunnel syndrome is comparable to 
severe incomplete paralysis of the median nerve; but does not 
approximate complete paralysis of the median nerve.  

5.  For the period from June 29, 2006 to July 31, 2006, the 
RO awarded the Veteran a temporary total (100 percent) rating 
under the provisions of 38 C.F.R. § 4.30 for the period of 
convalescence following right wrist surgery.

6.  As of August 1, 2006 the Veteran's right carpal tunnel 
syndrome is comparable to mild incomplete paralysis of the 
median nerve.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  For the period prior to June 14, 2006 the criteria for a 
rating in excess of 10 percent for right carpal tunnel 
syndrome are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.400(o), 4.7, 4.118, Diagnostic 
Code (DC) 8515 (2009).

3.  For the period from June 14, 2006 to June 28, 2006 the 
criteria for a rating in excess of 50 percent for right 
carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
DC 8515 (2009).

4.  Since August 1, 2006, the criteria for a rating in excess 
of 10 percent for right carpal tunnel syndrome are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, DC 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for New and Material 
Evidence

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

In June 2001, the Board denied the claim for service 
connection for PTSD on the basis that a current diagnosis was 
not of record and the evidence was inadequate to establish 
that a stressful experience occurred.  The Board's June 2001 
decision is final.  38 C.F.R. § 20.1100.  A final decision 
cannot be reopened and reconsidered by the VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  38 U.S.C.A. § 
5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

The RO's current denial in this case has been predicated upon 
the fact that new and material evidence has not been 
submitted to reopen the claim.  Therefore, any "new" 
evidence would have to contribute toward substantiating the 
contention that PTSD had its onset during service or was 
aggravated by service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The Veteran's most recent request to reopen her claim was 
filed in July 2003, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the June 2001 
Board decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  


Factual Background and Analysis

Since the June 2001 Board decision the Veteran has submitted 
a 2004 VA discharge summary containing a diagnosis of PTSD, 
related to military stressors.  This evidence is new, in the 
sense that it was not of record when the Board denied the 
claim and it is material, particularly, in view of the less 
stringent standard for materiality set forth in Hodge.  That 
is, it is material because it addresses the fundamental 
requirements for service connection - namely, a PTSD 
diagnosis based on in-service stressors as well as a 
description of a potentially verifiable in-service stressor 
event, overcoming the reasons the RO previously denied the 
claim.  New and material evidence has been submitted; thus, 
the claim of entitlement to service connection for PTSD is 
reopened.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
with regard to the above discussed claim to reopen, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The claim is now reopened for de novo review and will be 
addressed further in the Remand portion of the decision.


Pertinent Law and Regulations for Increased Ratings-General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Right Carpal Tunnel Syndrome

The Veteran's right carpal tunnel syndrome is rated under 38 
C.F.R. § 4.124a, DC 8515, which addresses the median nerve.  

Under DC 8515, mild impairment due to incomplete paralysis of 
the median nerve of either extremity warrants a 10 percent 
disability rating.  Moderate incomplete paralysis of the 
median nerve warrants a 20 percent (minor) or 30 percent 
(major) evaluation.  Severe incomplete paralysis of the 
median nerve warrants a 40 percent (minor) or 50 percent 
(major) evaluation.  Complete paralysis of the median nerve 
warrants a 60 percent (minor) or 70 percent (major) 
evaluation.  38 C.F.R. § 4.124a, (2009).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, hand 
disability ratings are applicable.  38 C.F.R. § 4.69.

Historically, it appears that a 10 percent disability rating 
for right carpal tunnel syndrome has been in effect since 
April 1990.  In February 28, 2006, the Veteran filed a claim 
for increase contending that her service-connected right 
carpal tunnel syndrome was more disabling than reflected in 
the current 10 percent evaluation.  During the course of this 
appeal, the disability rating was increased to 50 percent 
effective June 14, 2006.  The Veteran was also provided a 
temporary total rating (100 percent) from June 29, 2006 to 
July 31, 2006 for postoperative convalescence following wrist 
surgery 38 C.F.R. § 4.30 (2009).  A 10 percent disability 
rating was assigned August 1, 2006.  

Rating in excess of 10 percent prior to June 14, 2006 

The evidence of record between February 28, 2006 (the date 
the claim was filed) and June 14, 2006 (the effective date of 
the 50 percent rating) shows treatment for symptoms of right 
carpal tunnel syndrome, but do not indicate that the 
disability met the criteria for a rating in excess of 10 
percent under DC 8515.  During VA examination in April 2006, 
the Veteran's primary complaints were of intermittent needle-
like pain in the thumb muscles of both hands, right hand 
weakness, and numbness, burning, and tingling in the 
fingertips.  She reported flare-ups of pain precipitated by 
drawing or otherwise using her right hand.  She also 
complained that she could not hold objects because of jerking 
and twitching, but the examiner attributed these symptoms to 
side effects from unrelated psychiatric medications.  

On neurological testing, grip strength was 4/5 on the right 
and abductor pollicis brevis strength was also 4/5 with all 
other muscles 5/5 throughout.  There was evidence of thenar 
atrophy and deep tendon reflexes were decreased at 2/4.  The 
muscle wasting and atrophy were considered the direct effects 
of nerve damage.  However sensory testing was normal and 
there was no impairment of fine motor control and no evidence 
of paralysis.  An electromyography performed in 2005 showed 
mild median neuropathy at the wrist.

In this case, the actual clinical manifestations do not 
support that the Veteran had more than mild incomplete 
paralysis of the right wrist.  The only significant findings 
were a decrease in deep tendon reflexes, mild thenar atrophy 
and mild neuropathy.  Although the Veteran's complaints are 
not entirely sensory, the objective evidence indicates that 
there was no significant muscle weakness, loss of sensation, 
abnormal or limited movement of the fingers or thumb or loss 
of dexterity in the right hand.  Therefore, the Board is of 
the opinion that prior to June 14, 2006, the objective 
findings and the Veteran's subjective complaints are 
contemplated by the assigned 10 percent rating, and that a 
higher rating is not warranted.


Rating in excess of 50 percent from June 14, 2006 to June 29, 
2006

The evidence pertaining to this time period is scant.  A VA 
outpatient treatment record dated June 14, 2006, includes 
findings, which the RO has determined provides some evidence 
that the Veteran's right wrist symptoms had increased.  At 
that time the Veteran complained of increasing pain and 
paresthesias of the right hand.  In addition to continued 
evidence of mild thenar atrophy, examination revealed 
Tinel's, Phalen's, and compression testing were markedly 
positive.  The majority of the symptoms from the Veteran's 
median nerve impairment affected the third, fourth and fifth 
digits, restricting her hand function, including her ability 
to draw or lift any significant weight.  Based upon this 
evidence, as well as the Veteran's complaints, the RO 
assigned a 50 percent rating under DC 8515, effective from 
the date of the VA treatment record, June 14, 2006, in 
accordance with 38 C.F.R. § 3.400(o).  In essence, this was 
the earliest date on which it was factually ascertainable, 
from the record that an increase in disability warranting the 
assignment of a higher disability rating had occurred.  

This evidence does not otherwise show neurological deficits 
producing complete paralysis to warrant a disability rating 
in excess of the assigned 50 percent.  There is no 
indication, for example, of abnormal inclination of the hand, 
abnormal extension of the fingers, considerable atrophy of 
any hand or wrist muscles, "ape hand" deformity, problems 
with finger flexion or thumb motion, an inability to make a 
fist, or any other objective indications of complete 
paralysis of the median nerve.  Thus, the objective medical 
evidence does not show complete paralysis, according to the 
criteria of DC 8515.

A VA medical report shows that the Veteran underwent right 
carpal tunnel release revision on June 29, 2006.  As noted 
previously, a temporary total (100 percent) rating was 
assigned from June 29, 2006 to July 31, 2006, to compensate 
the Veteran for the period following the surgery.  


Rating in excess of 10 percent since August 1, 2006

Since the Veteran's right wrist surgery, treatment reports 
have consistently shown a marked improvement in symptoms.  In 
mid-July 2006, the Veteran reported much improvement since 
the surgery, but still complained of mild numbness in the 
third digit.  She was otherwise quite pleased with her 
results.  Examination of the hand revealed the incision was 
well healed, hand grasp was normal at 5/5, and neurologically 
she was intact.  The Veteran did report some mild numbness in 
the third digit that increased with compression and Tinel's 
sign.  During follow-up evaluation in late August 2006, she 
again reported significant improvement of her symptoms since 
the surgery, although she still had occasional thenar pain.  
In December 2006, evaluation revealed the surgical wound was 
well-healed and the Veteran had good sensation in the fingers 
and palm.

During VA examination in October 2008, the Veteran complained 
paresthesias, numbness, and tingling in the entire hand.  
However examination revealed few manifestations from the 
median neuropathy.  For example muscle strength was 5/5 with 
no impairment of motor function.  Sensory function was normal 
with the exception of decreased light touch.  Reflexes were 
present and equal.  There was no muscle atrophy and muscle 
tone/bulk were normal.  Nerve conduction studies (NCS) of the 
right arm were normal, but the EMG continued to show median 
mononeuropathy at the wrist.  The Veteran reported that 
although she was right handed, she used her left hand for 
most activities.  Examination of the scar revealed it was 
.5x5 centimeters with no pain or tenderness on palpation.  
There was no evidence of underlying soft tissue damage, skin 
ulceration, or breakdown over the scar and no limitation of 
motion or loss of function. 

There are few abnormal findings associated with the Veteran's 
right carpal tunnel syndrome and certainly none which may be 
characterized as moderate.  There is no impairment of 
sensation, motion, motor function or muscle strength.  There 
also no evidence of more significant symptoms such as muscle 
atrophy, decreased reflexes or loss of function.  There is no 
evidence of hand or finger dysfunction or incoordination.  
The Board is unable to find that more than a rating of 10 
percent is warranted for the Veteran's carpal tunnel syndrome 
since August 1, 2006.  

With regard to the postoperative scar, the clinical evidence 
does not show that it is tender, painful, unstable or 
otherwise symptomatic such that a separate compensable rating 
would be warranted under 38 C.F.R. § 4118, DCs 7803, 7804, or 
7805 (2009).  



Extraschedular and Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record in 
this case does not demonstrate that her service-connected 
right carpal tunnel syndrome markedly interferes with 
employment or that she has required frequent periods of 
hospitalization for this disability and the recent VA 
examination is void of any findings of exceptional limitation 
due to the right carpal tunnel syndrome beyond that 
contemplated by the schedule of ratings.  Moreover, insofar 
as the Veteran did undergo surgery in June 2006 and 
experienced a period of incapacitation, such additional 
functional loss was compensated for in the award of the 
temporary total rating.  The Board does not dispute the 
Veteran's contentions that her right carpal tunnel syndrome 
has caused her to alter her lifestyle and restrict her 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign the current 
evaluations.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  Accordingly, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Consequently, the Board finds that the currently assigned 
evaluations adequately reflect the clinically established 
impairment experienced by the Veteran.  To whatever extent 
she contends that higher evaluations are warranted at any 
time during the appeal period, the evidence preponderates 
against claims for higher ratings, the benefit-of-the-doubt 
doctrine is inapplicable, and the increased ratings, other 
than those assigned here, must be denied.  38 U.S.C.A. § 
5107(b).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2006 and May 2008, the RO informed 
the Veteran of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  These letters also informed her of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a May 
2008 letter, which included the criteria for evaluation of 
her service-connected right carpal tunnel syndrome and an 
explanation for the decision reached.  The claim was 
readjudicated in the July 2008 SSOC, thereby curing any 
timeliness defect.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Her in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is granted.

For the period prior to June 14, 2006, an rating in excess of 
10 percent for right carpal tunnel syndrome is denied.

For the period from June 14, 2006 to June 28, 2006, a rating 
in excess of 50 percent for right carpal tunnel syndrome is 
denied.  

As of August 1, 2006 a rating in excess of 10 percent for 
right carpal tunnel syndrome is denied.


REMAND

The Veteran contends that she developed PTSD as a result of 
personal assaults during service.  The incidents in question 
involve sexual harassment by a fellow service member and an 
attempted rape by an unknown assailant.  The Veteran states 
that after these incidents she started to lose interest in 
her job and not care about her uniform or her weight.  She 
also began to drink heavily.  

The Veteran alleges that the first incident took place while 
she was at her duty station at the Naval Air Station (NAS) in 
Meridian Mississippi in 1982.  She reported that she was 
sexually harassed and fondled by another enlisted female who 
served in the Navy at the same time she did.  She reported 
that the sailor groped her breasts and made suggestive 
statements to her.  The Veteran indicated that she and other 
sailors filed complaints which led to an investigation of the 
allegations and the assailant's arrest.  The Veteran 
testified against her assailant who was disciplined and sent 
to Leavenworth as a result of the investigation and 
testimony.  The Veteran stated that she was later harassed by 
other sailors who knew about the incident.  

The other incident took place while the Veteran was stationed 
in Portsmouth Virginia in 1985.  She recalled that as she was 
sleeping a man came through her window and attempted to 
sexually assault her.  She stated that this incident was 
investigated by the Portsmouth police, but that they were 
unable to identify the assailant.  

While the claims folder contains no evidence of either 
incident, service treatment records do show that in February 
1985 the Veteran was admitted to the Alcohol Rehabilitation 
Service (ARS) at the Naval Hospital in Charleston, South 
Carolina.  At that time she revealed a history of injudicious 
drinking manifested by an inability to achieve sobriety.  It 
was noted that she had been initially admitted to the 
Psychiatry Service in January 1985 with a diagnosis of 
depressive disorder and a history of alcohol abuse for 2 
years.  The Veteran now asserts that her alcoholism was the 
result of her mental duress from having been the victim of 
sexual harassment and attempted rape.  

In view of the Veteran's statements that the harassment and 
assault were reported and investigated by law enforcement 
organizations both on and off base, the RO attempted to 
corroborate the Veteran's stressors.  However, efforts to 
obtain copies of police/investigative reports from the 
Portsmouth Police Department and the Meridian NAS were 
unsuccessful.  That notwithstanding, the Veteran has alleged 
circumstances where there should be abundant substantiation 
of at least one of the incidents.  She adamantly and 
consistently argues that she reported the harassment to 
military authorities, therefore records (including testimony) 
memorializing this incident should exist.  To that end, the 
AMC/RO should request a comprehensive statement from the 
Veteran containing as much detail as possible regarding the 
alleged stressor.  

The AMC/RO should then contact the Naval Criminal 
Investigative Service (NCIS) or other appropriate criminal 
investigation authority to obtain copies any criminal report 
filed by the Veteran or information regarding any 
investigation during which she was interviewed and/or 
testified against her alleged aggressor.  To the extent 
possible any available personnel records of the individual 
identified by the Veteran as her assailant should also be 
obtained.  Please note that the entire name of the alleged 
assailant, V. Moore, was provided by the Veteran during her 
Travel Board hearing before the undersigned in April 2009.

Following completion of the additional development requested 
herein, if the AMC/RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the complete record should be reviewed by a 
psychiatrist.  If PTSD is diagnosed, the manifestations 
should be described in detail, the stressor should be 
identified, and the evidence accepted to document the 
stressor should be indicated.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional or corrective VCAA notice 
with regard to the PTSD claim, such as 
providing her with updated notice of 
what evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159. 

2.  Contact the Veteran to give her an 
opportunity to provide any additional 
specific information she may have 
concerning her claimed in-service 
stressors.  She should provide any 
information on the sailor, V. Moore, who 
allegedly committed the harassment, the 
location of the incident(s), and the 
approximate time period of the 
investigation.  She should be asked to 
provide as much information as possible, 
particularly the date that she testified 
in the criminal investigation involving 
her alleged assailant along with the 
names of other individuals who were also 
present and witnessed or knew of the 
incident, or who provided testimony 
themselves.  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the alleged 
stressor events, and that she must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

3.  Request from the National Personnel 
Records Center (NPRC) copies of service 
personnel records for the Veteran's 
assailant, V.M., if releasable, relevant 
to her character of service and any 
charges or disciplinary action.  
Associate any records with the claims 
file.  

4.  The AMC/RO should contact the Naval 
Criminal Investigative Service (NCIS) or 
other appropriate criminal investigative 
agency or source to determine if that 
office can confirm (if disclosure of such 
information is not subject to the Privacy 
Act) whether there was an investigation 
regarding an assault(s) at the Meridian 
NAS in Mississippi, and whether the 
Veteran was interviewed or provided 
testimony in connection with an 
investigation involving V.M.  The 
investigation would have occurred 
sometime during the Veteran's period of 
service between April 1981 and April 
1986.  Any information obtained pursuant 
to this request should be handled in 
accordance with all appropriate legal 
criteria governing the disclosure of 
information protected by the Privacy Act.  
If disclosing such information would 
result in a Privacy Act violation, such 
information should not be disclosed, and 
that fact should be so noted in the 
Veteran's claims folder.

5.  The AMC/RO should also closely 
examine service treatment and personnel 
records, including review of the 
chronology of personnel actions, for 
evidence of a reduction in efficiency, 
problems with authority figures, behavior 
changes or signs or symptoms which would 
suggest that the Veteran was sexually 
harassed and or was the victim of an 
attempted rape in service.  The AMC/RO 
must determine (in accordance with the 
guidelines for claims of PTSD based on 
personal assault) whether any alleged 
stressor can be found to have occurred in 
service.  In reaching this determination, 
the AMC/RO should address any credibility 
questions raised by the record.

6.  If, and only if, the RO finds that an 
in-service stressor occurred, the Veteran 
should then be afforded a VA psychiatric 
examination.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail.  The AMC/RO should 
advise the examiner which stressor(s) is 
(are) verified.  

If PTSD is diagnosed, the examiner should 
identify all elements supporting the 
diagnosis.  The examiner should also 
specifically address whether it is at least 
as likely as not (i.e., to a degree of 
probability of 50 percent or more) that the 
PTSD is related to any in-service stressor, 
verified by the RO, including sexual 
harassment or attempted assault during 
service.  If the Veteran does not meet the 
criteria for a diagnosis of PTSD due to 
sexual harassment or attempted assault in 
service, the examiner should explain why.

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and her representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


